DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-14 and 20 are allowed.
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 9-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (3D printed reversible shape changing soft actuators assisted by liquid crystal elastomers) in view of Tan et al (2022/0037581).

an elastomeric material (printed substrate) defining a cavity shown below; 

    PNG
    media_image1.png
    714
    475
    media_image1.png
    Greyscale

silver encapsulated within the cavity (encapsulated) via the printed substrate and a crystal elastomer (LCE);
and an energy source (current/A) coupled to the silver;

However, Yuan et al teaches silver encapsulated within the cavity and fails to teach using a volume of liquid metal (LM) positioned (encapsulated) within the cavity silver. 
Tan et al also teaches an elastomer actuator having an electrode which can be made of silver nanowires or a liquid metal; see at least par. 0036.
It would have been obvious to one having ordinary skill in the art to have substituted the liquid metal (LM) taught by Tan et al for the silver wire of Yuan et al both being a conductor of electric current which are adapted/configured to alter a temperature with application of current which initiates an actuation of the elastomeric material. Additionally, it would have been obvious to one having ordinary skill in the art to use liquid metal which would not fail to repeated bending.
Claim 2, wherein the altered temperature of the volume of LM causes a phase transition of the elastomeric material (inherent to the material), wherein the actuation is initiated by the phase transition. Inherent to the materials; see at least figure 1. 
Claim 4, wherein the actuation occurs according to a direction of alignment of the elastomeric material. Inherent to the materials; see at least figures 1(a) and 2.
Claim 5, see all figures including 6(a)-(d). 
Claim 6, regarding LM, see par 0112 of Tan et al. 

Claims 10-11, see figure 2.
Claim 12, see 3.6 of Yuan et al teaching “two-way reversible actuations”.
Claims 15-19 are inherent to the device and self-evident. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774